PLEUS, J.
Petitioner, Donald E. Ross, seeks certio-rari review of the circuit court order temporarily removing him as guardian of Peter Schubert and appointing a professional guardian.
Certiorari is an extraordinary remedy which cannot be used to circumvent the rule limiting interlocutory appeals. To be entitled to certiorari review of a non-final order, a petitioner must show that the order is a departure from the essential requirements of law, causing irreparable injury which cannot be adequately remedied on plenary appeal. Belair v. Drew, 770 So.2d 1164, 1166 (Fla.2000). Petitioner has failed to establish any irreparable injury due to his temporary removal as guardian. The circuit court has already commenced the hearing to determine whether petitioner should be permanently removed. We expressly decline to address the merits of the circuit court’s decision to remove petitioner temporarily.
PETITION FOR WRIT OF CERTIO-RARI DENIED.
ORFINGER and THOMPSON, JJ., concur.